Citation Nr: 0716229	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-38 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Charcot-Marie-Tooth 
(CMT) syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from January 1953 to September 
1954.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in May 2003 
and August 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  

The record reflects that the veteran requested a personal 
hearing before the Board in Washington, DC in his October 
2004 VA Form 9; however, the veteran failed to appear for the 
hearing in April 2005 and has not provided an explanation for 
his absence.  In light of the foregoing, the veteran's 
hearing request is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his current CMT syndrome was 
aggravated by his active military service.  Specifically, he 
asserts that he exhibited worsened symptoms of the disorder 
in service, which were misdiagnosed and wrongly attributed to 
pes planus by service medical examiners.  In the alternative, 
he asserts that the anesthesia used during his multiple in-
service operations aggravated his CMT syndrome.

The record includes an internet article from the National 
Institute of Neurological Disorders and Stroke, which 
identifies CMT as an inherited neurological disorder.  The 
Board notes that congenital or developmental defects are 
usually not diseases or injuries within the meaning of 
applicable law and regulations for VA compensation purposes.  
38 C.F.R. § 3.303(c) (2006).  However, service connection may 
be granted for hereditary diseases which either first 
manifest themselves during service or which pre-exist service 
and progress at an abnormally high rate during service.  
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 
1990).

The Board observes that the veteran complained of foot and 
leg pain and weakness and loss of balance and objectively 
demonstrated foot deformity during his active military 
service and such symptoms are listed among those associated 
with CMT in the above referenced internet article.  The Board 
additionally notes that the veteran submitted medical 
evidence showing current treatment for CMT and indicated that 
he is currently in receipt of Social Security disability 
benefits due to problems associated with the disorder.  
Nevertheless, the record reflects that no VA medical 
examination or nexus opinion has been afforded the veteran 
with respect to his claim and no effort to obtain his Social 
Security disability records has been made.   

In consideration of the foregoing, the Board finds that a 
remand for additional development is needed before 
adjudicating the merits of the veteran's claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c) (2006); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following actions:

1. The AMC should send the veteran 
appropriate VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran should be afforded the appropriate 
period of time for response to all written 
notice and development as required by VA 
law.

2.  The AMC should make efforts to obtain 
copies of all medical records considered 
by the Social Security Administration 
(SSA) in their determination on the 
veteran's claim for disability benefits as 
well as a copy of the SSA decision that 
awarded disability benefits.  The AMC must 
follow the procedures set forth in 38 
C.F.R. 
§ 3.159(c) (2006) with respect to 
requesting records from Federal 
facilities.  All records and/or responses 
received from SSA should be associated 
with the claims file.

3.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of any 
neurological disorder (i.e., Charcot-
Marie-Tooth syndrome) that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the service medical records, 
and offer an opinion regarding the 
following: (1) whether the veteran's 
claimed Charcot-Marie-Tooth syndrome 
existed prior to service; (2) if found to 
have pre-existed service, whether Charcot-
Marie-Tooth syndrome underwent an increase 
in severity during service and, if so, 
whether that increase represented a 
chronic worsening or natural progression 
of the disorder; (3) if Charcot-Marie-
Tooth syndrome did not pre-exist service, 
whether any Charcot-Marie-Tooth syndrome 
found on examination is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability of less than 
50 percent) causally or etiologically 
related to the veteran's service or any 
symptomatology shown in service.  The 
examiner should explain the basis for his 
or her opinion and confirm that the claims 
folder was available for review.  Please 
send the claims folder to the examiner for 
review in conjunction with the 
examination.  

4.  After any additional notification or 
developed deemed necessary is 
accomplished, the veteran's claim should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


